Citation Nr: 0613870	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-34 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
herniated disk of the lumbar spine with lumbosacral strain.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, including memory loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
April 1975.  

This appeal arises from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the veteran's request to 
reopen his claims for service connection for herniated disk 
of the lumbar spine with lumbosacral strain, residuals of a 
head injury with memory loss, and arthralgias of the right 
shoulder, neck, hips, and knees.  

In his March 2003 notice of disagreement, the veteran stated 
he disagreed with the decision made on December 23, 2002.  He 
did not limit the issues on appeal.  The RO issued a 
statement of the case to the veteran in September 2003.  It 
included only the issues of whether his claims for service 
connection for herniated disk of the lumbar spine with 
lumbosacral strain and residuals of a head injury with memory 
loss should be reopened.  The veteran has not been issued a 
statement of the case (SOC) which includes the issue of 
reopening his claim for service connection for arthralgias of 
the right shoulder, neck, hips, and knees.  For that reason, 
the issue of whether the claim for service connection for 
arthralgias of the right shoulder, neck, hips, and knees 
should be reopened is not presently in appellate status.  
38 C.F.R. § 20.200 (2005).  

When the veteran has initiated appellate review by submitting 
a notice of disagreement and the RO has not issued a 
statement of the case to the veteran, the Board must remand 
the claim for an SOC to be issued.  Manlincon v. West, 12 Vet 
App. 238 (1999).  

The issue of whether the claim for service connection for 
arthralgias of the right shoulder, neck, hips, and knees is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO in a June 1994 rating decision denied service 
connection for a head injury with memory loss, a back injury, 
a right shoulder disorder, a neck disorder, and bilateral hip 
disorders, and entitlement to non-service connected VA 
pension benefits.  A June 1994 letter from the RO to the 
veteran informed of the rating decision of June 1994.  The 
veteran submitted his notice of disagreement with the June 
1994 rating decision, but limited his disagreement to denial 
of VA non-service connected pension.  The veteran did not 
appeal the denials of service connection for a head injury 
with memory loss, a back injury, a right shoulder disorder, a 
neck disorder, and bilateral hip disorders.  

2.  The evidence submitted since the June 1994 rating 
decision of the RO is cumulative and redundant of evidence 
already in the claims folder and is not so significant that 
it must be considered to fairly decide the claims for service 
connection for herniated disk of the lumbar spine with 
lumbosacral strain and residuals of a head injury with memory 
loss.  


CONCLUSIONS OF LAW

1.  The June 1994 RO rating decision is final.  38 U.S.C.A. 
§ 7104(b)(West 1991); 38 C.F.R. § 3.104, 20.113 (1993).  

2.  New and material evidence has not been received to reopen 
the claims of entitlement to service connection for herniated 
disk of the lumbar spine with lumbosacral strain and 
residuals of a head injury with memory loss.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and the 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et. seq. 
(West 2002)).  In addition, VA has issued regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
appellant's request to reopen his claims was filed in 
February 2001.  Consequently, the new version of § 3.156 does 
not apply.  

The veteran requested that his claims be reopened in February 
2001.  The RO sent the veteran a letter in July 2001.  The 
rating decision initially denying his request to reopen was 
issued in December 2002.  The letter explained that the 
claims had previously been denied and the veteran had not 
appealed those decisions.  The RO explained to the veteran 
that he must submit new and material evidence to reopen his 
claims.  The letter also defined the terms new and material.  
The letter listed the evidence already obtained and what 
evidence the RO would request on behalf of the veteran.  The 
letter clearly explained what information was needed from the 
veteran.  What evidence was necessary to show entitlement was 
also defined.  The letter also asked the veteran to submit 
any records in his possession.  The veteran responded that 
all his treatment records were at the American Lake VA 
Medical Center.  The RO requested the veteran's records from 
VA.  The veteran was afforded a hearing at the RO before a 
Decision Review Officer in February 2004.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2001).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a)(2001).  

In determining whether evidence is new and material, "the 
credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Factual Background and Analysis.  The RO in a June 1994 
rating decision denied service connection for a head injury 
with memory loss, a back injury, a right shoulder disorder, a 
neck disorder, and bilateral hip disorders, and entitlement 
to non-service connected VA pension benefits.  A June 1994 
letter from the RO to the veteran informed him of the rating 
decision of June 1994.  The veteran submitted his notice of 
disagreement with the June 1994 rating decision, but limited 
his disagreement to denial of VA non-service connected 
pension.  The veteran did not appeal the denials of service 
connection for a head injury with memory loss, a back injury, 
a right shoulder disorder, a neck disorder, and bilateral hip 
disorders.  The June 1994 rating decision became final as to 
those issues.  38 C.F.R. § 3.104, 20.113 (1993).  

The evidence in the claims folder in June 1994 included the 
veteran's service medical records.  They included a September 
1972 service entrance examination which indicated that the 
head, neck and spine were normal.  At the time of his 
entrance into service, the veteran indicated on his Report of 
Medical History that he did not have a history of either a 
head injury or recurrent back pain.  October 1973 service 
medical records reveal the veteran complained of pain in the 
right side of his neck and back after a physical training 
test the day before.  He had low back pain with bending.  His 
neck was supple with slight effusion.  The impression was the 
veteran had an acute upper respiratory infection.  In 
September 1974, the veteran complained of right and left 
sided neck pain.  The impression was muscular neck strain.  
On a September 1974 Report of Medical History, the veteran 
checked having a history of head injury and recurrent back 
pain.  December 1974 service medical records reveal the 
veteran complained of recurring back pain of several days 
duration following assignments on duty detail that morning.  
In parentheses it was noted it appeared to be a recurring 
problem secondary to situations.  An evaluation on the same 
day noted the veteran had good range of motion.  The pain was 
located in the lower thoracic back.  There were muscle spasms 
visible and palpable.  The impression was he had muscle 
spasms.  On his March 1975 Report of Medical Examination for 
Chapter 13, no abnormalities of the head, neck or spine were 
noted.  On his March 1975 Report of Medical History the 
veteran again checked having a history of head injury and 
recurrent back pain.  On the reverse, the physician's 
assistant noted there were no present medical problems. 

Private medical records dated in November 1979 reveal the 
veteran appeared holding his back and limping.  He stated he 
had been in pain for nine days since a fish had fallen on him 
while he was unloading the hold of a ship.  He pointed to the 
area of his entire lower back from T-10 down to L-4 on both 
sides.  The physician noted he had seen the veteran the 
previous day.  The veteran did not mention his back, appeared 
sprightly, sat erect in his chair, then when leaving jumped 
up promptly and walked out without a trace of a limp or any 
kind of pain in the back.  Given the two appearances on two 
different days, the physician wondered how sincere the 
veteran was about the complaints of his back.  At most he 
thought he had a mild back sprain.  A December 1979 letter 
from a private physician stated the veteran had been working 
at Bumble Bee when a hoist bucket of frozen fish fell on his 
back while he was standing.  It hit him causing him to be 
bent forward sharply about the 6th or 7th of November.  He had 
momentary pain and then it became worse the next day.  It had 
been more or less continuous since then.  Examination 
revealed some tenderness in the lower lumbar spine with 
limited forward bending.  Lateral bending movements were also 
restricted fifty percent.  March 1980 private hospital 
records indicate the veteran suffered an on-the-job injury in 
November 1979.  He was struck by falling fish and had 
suffered lumbar back pain since that event.  The veteran 
stated he would be involved in litigation arising from the 
on-the-job-injury.  Private medical records dated in February 
1982 included complaints of a back injury in November 1979.  
The veteran told the examiner he had no prior history of back 
pain.  The veteran submitted a Report of Accidental Injury 
form in conjunction with his claim for VA pension in May 
1982.  He indicated he injured his back on a tuna boat tied 
to the Bumble Bee Seafoods dock in November 1979.  

A VA examination report dated in July 1982 indicated the 
veteran reported having low back pain since November 1979.  
He reported injuring his back while unloading fish.  
Examination of the back was negative.  The examiner noted the 
veteran was resistant to being examined.  The diagnosis was 
chronic lumbosacral strain syndrome.  

Records from Ocean Beach Hospital, dated in November 1985, 
reveal the veteran was struck on the right side when a 
tractor loader backhoe turned over.  He was ordered to rest 
at home and take two aspirin as needed for pain.  A December 
1985 letter to the Department of Labor and Industries reveals 
the veteran reported he was working as a laborer in November 
1985 when a backhoe turned over and injured him.  He stated 
the day after the industrial accident he had low back pain.  
The veteran reported having severe back pain.  He also was 
involved in an auto accident in March 1985 and felt some low 
back pain at that time.  Shortly thereafter he felt fine 
until his accident in November 1985.  X-rays revealed 
subluxation in the lumbar region.  The diagnosis was 
vertebral subluxation causing nerve impingement at the fifth 
lumbar level.  

A letter to the Department of Social and Health Services, 
dated in September 1986, from a private orthopedist indicated 
a normal physical examination with chronic cervical and 
lumbar syndrome.  

April 1988 VA records noted the veteran had chronic pain of 
unknown etiology.  

A computed tomography (CT) scan of the lumbosacral spine, 
taken at Episcopal Hospital in October 1992, revealed a small 
focal herniated disc at L4-L5.  There was a mild lateral 
recess stenosis at the level of L5-S1 due to degenerative 
arthritic changes in the apophyseal joints.  

VA records from America Lake include August 1993 X-rays and a 
CT scan of the lumbosacral spine.  CT scan showed equivocal 
minor degenerative arthritis of L5-S1, deformity of the mid 
and distal lumbar spinous processes which might be due to 
early bathrup's disease, definite primary or secondary spinal 
stenosis was not demonstrated, the pedicles of L5 were 
slightly short.  A magnetic resonance imaging of the lumbar 
spine was recommended in view of the lack of CT findings to 
correlate with the veteran's stated low back pain and left-
sided sciatic pain.  

Based on those records, the RO in June 1994 denied service 
connection for residuals of a head injury and residuals of a 
back injury.  

The evidence submitted since June 1994 includes the 
following:  VA and private medical records of post-service 
treatment for back pain.  A VA examination in April 1995 
noted the veteran was a very poor historian.  He was 
extremely disorganized in his history and presentation.  The 
veteran had difficulty in recalling his injuries, what 
happened to him and when.  He did recall one occasion in 1979 
when he was unloading fish.  That was when he started having 
problems with his back.  Around 1984 he was in a car and was 
hit from behind.  That is when he began having problems with 
his neck.  The VA physician in his diagnostic impression 
noted the veteran complained of excruciating disabling pain.  
On examination the VA physician found only significant 
subjective complaints of pain.  He could not support the 
veteran's complaints with objective negative neurological 
examination and inconsistent sensory examination.  He 
recommended the veteran be seen by a psychiatrist and 
indicated he felt there was a significant psychologic overlay 
since the examination was unremarkable.  

The RO also obtained the veteran's records of outpatient 
treatment from the America Lakes and Seattle divisions of the 
VA. 

After the RO sent the veteran a copy of his claims folder, 
the veteran submitted copies of his service medical records.  

The veteran appeared and gave testimony before a Decision 
Review Officer at the RO in February 2004.  The veteran 
stated he had fallen backwards during formation in service.  
He believes that he injured his neck and back as a result.  
(T-1).  

The Board has reviewed the evidence submitted since June 
1994.  The private and VA medical records are merely 
redundant.  They are only additional records of post service 
treatment and evaluations for the veteran's complaints.  They 
do not include any new information regarding the etiology of 
his complaints of residuals of a head injury or back pain.  
They are cumulative and therefore are not new.  

The copies of the service medical records are merely 
duplicates of records already in the claims folder.  The 
records the veteran submitted to the RO are copies of service 
medical records which were in the claims folder in June 1994 
and were already previously considered by the RO in denying 
the claims.  

The veteran's testimony does not provide any additional 
information.  The service medical records already submitted 
noted the veteran had complained of neck pain and back pain 
in service.  They do not offer any details which are so 
significant that they must be considered to fairly decide the 
merits of the claim.  

New and material evidence has not been submitted.  38 C.F.R. 
§ 3.156(a)(2001).  


ORDER

As new and material evidence has not been submitted, the 
claims for service connection for residuals of a head injury 
and for a herniated disk of the lumbar spine with lumbosacral 
strain are not reopened.  


REMAND


As noted in the Introduction to the above decision, the 
veteran has submitted a timely notice of disagreement to the 
RO's decision denying his request to reopen his claim for 
service connection for arthralgias of the right shoulder, 
neck, hips and knees.  The claims folder does not contain an 
SOC issued to the veteran by the RO as to that issue.  
Accordingly, the Board must remand this claim for issuance of 
an SOC on such issue, and to give the veteran an opportunity 
to perfect an appeal by thereafter filing a timely 
substantive appeal.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

In view of the foregoing, this case is REMANDED for the 
following action:

The appellant should be provided a 
statement of the case (SSOC), which 
includes the issue of whether the claim 
for service connection for arthralgias of 
the right shoulder, neck, hips, and knees 
should be reopened and notice of all 
relevant actions taken on the claim.  An 
appropriate period of time should be 
allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


